
	
		I
		112th CONGRESS
		2d Session
		H. R. 6698
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2012
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To direct the President to submit to Congress a report on
		  fugitives currently residing in other countries whose extradition is sought by
		  the United States and related matters.
	
	
		1.Short titleThis Act may be cited as the
			 Walter Patterson Justice and
			 Extradition Act.
		2.FindingsCongress finds the following:
			(1)Extradition is the
			 formal surrender of a person by one State to another State for prosecution or
			 punishment.
			(2)Refusal by other
			 nations to extradite to the United States fugitives within their jurisdiction
			 who have been convicted of committing crimes on United States soil impedes the
			 judicial process and undermines the rule of law.
			(3)The United States
			 has bilateral extradition treaties with more than 100 nations and an
			 extradition agreement with the European Union.
			(4)Principle X of the
			 1975 Helsinki Final Act requires that the 57 Organization for Security and
			 Co-operation in Europe participating States, fulfill in good faith their
			 obligations under international law, both those obligations arising from the
			 generally recognized principles and rules of international law and those
			 obligations arising from treaties or other agreements, in conformity with
			 international law, to which they are parties.
			(5)The failure to
			 bring criminal fugitives to justice in the United States is an affront to the
			 victims of those crimes.
			(6)The refusal of
			 Portugal, a close ally and good friend of the United States, to extradite
			 George Wright, convicted of the 1962 murder of Walter Patterson, fugitive from
			 justice since his 1970 escape from the Bayside State Prison in New Jersey, is a
			 deplorable example of a failure to extradite.
			(7)The refusal to
			 extradite George Wright is emblematic of a number of such refusals from
			 American friends and allies, such that United States policies and efforts to
			 secure extradition and the extradition policies of countries from which the
			 United States seeks extradition bear further examination.
			(8)Such examination
			 will be promoted by the issuance of a public report on the status of
			 extradition requests by the United States and related matters.
			3.Report
			(a)In
			 generalNot later than 270
			 days after the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees a report on—
				(1)the number of
			 fugitives currently residing in other countries whose extradition is sought by
			 the United States and a list of those countries;
				(2)diplomatic and
			 other efforts, if any, the United States has undertaken to secure the return of
			 such fugitives;
				(3)the average length
			 of time these cases have been outstanding;
				(4)how many of these
			 cases have been resolved to the satisfaction of the United States;
				(5)factors that have
			 been barriers to the resolution of these cases; and
				(6)information on the
			 number of United States citizens whose extradition has been sought by other
			 countries during the past 5 years, a list of those countries seeking
			 extradition, and the outcomes of those requests.
				(b)FormThe report required by subsection (a) shall
			 be submitted in unclassified form, but may include a classified annex if
			 necessary.
			(c)DefinitionIn this section, the term appropriate
			 congressional committees means—
				(1)the Committee on
			 Foreign Affairs and the Committee on the Judiciary of the House of
			 Representatives; and
				(2)the Committee on Foreign Relations and the
			 Committee on the Judiciary of the Senate.
				
